Citation Nr: 9932766	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  96-28 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a right distal femur fracture, status post 
open reduction and internal fixation, with scars, right hip 
strain, and degenerative joint disease.

2.  Entitlement to an initial rating in excess of 20 percent 
for a chronic synovitis with degenerative joint disease of 
the right knee, status post arthroscopy, debridement and 
partial medial meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from January 1979 to 
October 1983.  This matter comes to the Board of Veterans' 
Appeals (Board) from Department of Veterans Affairs (VA) 
Portland Regional Office (RO) rating decisions which in 
February 1995 granted service connection for right femur 
disability, assigning it a noncompensable rating, and in 
April 1996 granted service connection for a right knee 
disability, assigning it a 10 percent rating.

By a rating decision in April 1996, the RO increased the 
evaluation of the service-connected right femur disability 
from 0 to 10 percent and, in January 1997, the RO increased 
the evaluation of the service-connected right knee disability 
from 10 to 20 percent (the effective date for each increased 
rating award was from December 20, 1993, the date of award of 
service connection for each disability); a temporary total 
rating for right knee disability was assigned for a period of 
convalescence under 38 C.F.R. § 4.30, from December 5, 1996 
through January 1997, based on evidence of right knee surgery 
in December 1996 requiring a period of convalescence (a 20 
percent rating became effective February 1, 1997).  By a 
rating decision in January 1999, the evaluation of the 
service-connected right femur disability was increased from 
10 to 20 percent, effective from December 20, 1993 (the date 
of award of service connection therefor).  In view of AB v. 
Brown, 6 Vet. App. 35, 38 (1993), the claims remain in 
controversy where less than the maximum available benefit is 
awarded.

By a determination in January 1997, the RO denied entitlement 
to an effective date earlier than December 20, 1993 for a 20 
percent rating assigned the veteran's service-connected right 
knee disability (the date of award of service connection for 
the disability), but no timely appeal therefrom was filed by 
or on behalf of the veteran.  At a September 1997 RO hearing, 
the veteran indicated that he wished to "withdraw" from 
appellate consideration the matter of entitlement to an 
effective date earlier than December 20, 1993 for a 20 
percent rating assigned his service-connected right knee 
disability.  Accordingly, the claim of an effective date 
earlier than December 20, 1993 for a 20 percent rating 
assigned the service-connected right knee disability is not 
now on appeal before the Board.  38 U.S.C.A. § 7105 (West 
1991).


FINDINGS OF FACT

1.  The veteran's service-connected residuals of the right 
distal femur fracture include arthritis, a well-healed, mild 
post fracture deformity, and chronic muscle strain at the 
buttock, and are productive of pain, tenderness, and 
discomfort, increasing on prolonged physical activity; the 
range of motion of the right hip is reduced and associated 
with pain; subjective symptoms associated with the disability 
are consistent with a 30 percent loss of the range of motion, 
and flare-ups of pain are productive of additional 20 percent 
loss of motion.

2.  The service-connected right knee disability is associated 
with chronic synovitis and arthritis, and is productive of 
swelling, discomfort, crepitus, instability, weakness, pain, 
muscle atrophy, and impaired range of motion; the pain and 
discomfort increase with physical activity, and the 
disability is productive of flare-ups of pain 2 to 3 times a 
week; subjective symptoms associated with the disability are 
consistent with a 30 percent loss of the range of motion, and 
flare-ups of pain are productive of additional 20 percent 
loss of motion.






CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for the veteran's 
service-connected right distal femur disability with right 
buttock and right hip strain have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5255 (1999).

2.  The criteria for a rating greater than 20 percent for 
right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5258 (1999).  

3.  The veteran's right knee arthritis warrants a separate 10 
percent disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims of ratings in 
excess of 20 percent for each the service-connected right 
femur and right knee disabilities are well grounded, Murphy 
v. Derwinski, 1 Vet. App. 78 (1990), as they stem from the 
ratings initially assigned by the RO following the February 
1995 and April 1996 grant of service connection for those 
disabilities, respectively.  Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  

Once determined that a claim is well grounded, VA has a duty 
to assist in the development of evidence pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  Pertinent clinical data have 
been associated with the file, including current data 
sufficient to address the merits of the veteran's claims; 
thus, the duty to assist has been satisfied in this case.  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluations.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  Cf. Esteban, 
6 Vet. App. at 261-62, holding that all disabilities, 
including those arising out of a single disease entity, are 
to be rated separately under 38 C.F.R. § 4.25 unless they 
constitute the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.

Service connection for right femur disability was granted by 
RO rating decision in February 1995, an a noncompensable 
rating was assigned.  That decision was based on the 
veteran's service medical records showing that he sustained a 
compound fracture of the right distal femur in July 1979, 
requiring surgical treatment (including open reduction and 
internal fixation) and resulting in post operative scarring.  
On orthopedic examination in June 1981, the range of motion 
of the right hip and knee was full, and the legs were equal 
in length; there was no evidence of atrophy but some fat 
necrosis was noted around the compounding site (i.e. some 
dimpling).  The examiner's review of a January 1981 X-ray 
study revealed an intermedullary Schneider-type nail with a 
fracture that was progressing well and a faint fracture line 
or radiolucency through the cortex.  Status post open 
reduction and internal fixation and bone grafting for a 
fracture of the right femoral shaft were diagnosed.

VA medical records in November 1993 and February 1994 reveal 
treatment associated with right knee pain.  On examination, 
right knee tenosynovitis was diagnosed.  A February 1994 X-
ray study of the right hip and the femur revealed evidence of 
an old distal femur fracture and a 1.5 centimeter (cm) piece 
of extra bone, without special projections, near the femoral 
neck.  

On VA orthopedic examination in July 1994, the veteran 
indicated that he experienced pain in the right buttock, 
right knee, and right hip, right knee instability, and some 
numbness at the scars on the right thigh.  He indicated that 
he was employed was able to tolerate work despite symptoms of 
pain and discomfort.  His treatment reportedly consisted of 
caution on activities, bracing of the right knee, and 
intermittent outpatient medical treatment.  He indicated that 
he was able to drive a car for at least 2 hours, walk for 
about 10 minutes (at which time he experienced right knee 
pain), and stand for about 30 minutes (at which time he 
experienced right buttock pain).  On examination, there was 
evidence of limping with the right leg due to pain, the 
pelvis was level in standing position, and heel- and toe-
walking strength was "okay."  There was no evidence of 
muscle atrophy but the range of motion of the right hip and 
knee was reduced.  Several well-healed but numb and tender 
scars were noted around the right hip, thigh, and lower leg; 
rotational alignment of the femur was normal and there was no 
evidence of shortening of the right lower extremity; there 
was evidence of right knee pain, tenderness, and crepitus, 
but there was no increase in joint fluid or ligament 
impairment.  X-ray study of the right knee revealed 
degenerative arthritis; a study of the right lower extremity 
revealed a bone fragment in the hip area and residuals of a 
healed fracture of the femur but the hip joint was "okay."  
Clinical assessment was bothersome scarring at the right 
ilium, right thigh, right buttock, and right lower leg, 
chronic muscle strain, loss of motion, and chronic synovitis 
and degenerative arthritis involving the right knee.  

On VA general medical examination in July 1994, the veteran 
indicated that he experienced right hip and knee pain, 
increasing on physical activity such as walking, noting that 
he was able to maintain full-time employment as a salesman 
(which work involved occasional repair and maintenance 
activities) but was unable to maintain full-time employment 
performing maintenance or repair work.  On examination, 
numerous scars were noted at the right buttock, thigh, and 
knee; there was evidence of right knee tenderness and 
crepitus, but there was no edema, effusion, or weakness.  
History of right femur fracture, status post surgical repair 
times two (in 1979 and 1980) with subsequent pin removal in 
1983, right hip and right knee pain, and degenerative joint 
disease were diagnosed.  

On medical examination at the Medford Orthopedic Group in 
October 1995, the veteran indicated that he experienced pain, 
popping, grinding, clunking, and occasional giving way of the 
right knee, noting that the pain and discomfort increased 
after prolonged physical activity.  On examination, he stood 
with asymmetric alignment but walked with normal (and 
painless) gait; single leg pivot was productive of pain on 
the right; squatting was productive of right knee pain at 90 
degrees; a 10 percent atrophy was noted at the right 
quadriceps; right knee motion was reduced, and there was 
evidence of medial joint line tenderness; grade I McMurray's 
exam evoked pain; there was evidence of right patella pain, 
discomfort, and crepitus.  Right knee extensor mechanism 
malalignment, "LPCS" with symptomatic patellofemoral 
chondrosis, and status post fracture of the right femur with 
secondary varus weight-bearing alignment were diagnosed; 
unconfirmed diagnoses of interarticular meniscal tear and 
traumatic arthritis involving the right knee were indicated.

On VA orthopedic examination in March 1996, the veteran 
indicated that he experienced pain, numbness, and discomfort 
involving the right lower extremity and the right hip, and 
collapsing of the right knee.  On examination, there was 
evidence of some right knee limping and mild varus alignment 
of the right lower extremity; muscle condition was "quite 
good," heel- and toe-walking strength was "satisfactory," 
and the legs were equal in length; the range of motion of the 
right hip was reduced and associated with right buttock pain; 
well-healed and non-tender but numb post surgical scars were 
noted at the right hip and thigh; range of motion of the 
right knee was reduced and associated with pain, crepitus, 
and medial and lateral joint line tenderness, but ligaments 
were normal.  Clinical assessment was well-healed and 
asymptomatic right hip scar, chronic muscle strain at the 
right buttock, normal hip joints, status post multiple 
surgeries for open fracture of the right thigh (well-healed 
but with evidence of mild varus alignment), numbness at right 
thigh scars, chronic synovitis and post fracture deformity 
involving the right knee (productive of increased symptoms 
since 1993 or 1994), a possible right meniscus abnormality, 
and well-healed and asymptomatic traction pins scars distal 
to the right knee.

Service connection for a right knee disability was granted by 
RO rating decision in April 1996, and a 10 percent evaluation 
was assigned.  That decision was based on clinical evidence 
showing that right knee synovitis and arthritis developed as 
a result of the veteran's service-connected right femur 
disability (also in April 1996, the rating of the service-
connected right femur disability was increased from 0 to 10 
percent).

VA medical records from May to December 1996 reveal treatment 
associated with symptomatology involving the veteran's right 
knee, reportedly interfering with his employment involving 
kneeling, squatting, and crawling.  On examination in May 
1996, the range of motion of the right hip was full and not 
productive of pain; on examination of the right knee, there 
was evidence of mild crepitus and tenderness, but there was 
no effusion; anterior drawer and Lachman tests were negative; 
X-ray study of the right lower extremity revealed an old 
healed fracture of the distal right femoral diaphysis with 
mild residual deformity and medial compartment narrowing on 
the right (resulting in a mild genu varus deformity) and a 1 
cm shortening of the right femur as compared to the left; a 
study of the right hip and pelvis revealed a right iliac 
crest defect (probably representing the donor site for a bone 
graft) and changes in the proximal right femur compatible 
with intramedullary rod for fixation of the distal femoral 
fracture (the rod was noted to have been removed); there were 
no interval changes since February 1994, and the hips were 
normal; a study of the right knee revealed degenerative joint 
disease.  Treatment consisting of right knee arthroscopy, 
proximal tibial osteotomy, and medial meniscus tear 
debridement was considered.  In December 1996, right knee 
arthroscopy was performed.

On VA orthopedic examination in December 1996, the veteran 
indicated that he was employed part-time in "heating and 
cooling," noting that he tolerated the work poorly due to 
right lower extremity symptoms including right buttock and 
hip pain and discomfort, and pain and occasional collapsing 
of the right knee.  On examination, there was some limping 
with the right hip and knee but the length of the legs was 
equal; muscle condition was "average" and heel- and toe-
walking strength was satisfactory; reflexes and muscle 
sensation were normal and there was no muscle atrophy at the 
calf; range of motion of the right hip was reduced and 
associated with pain; slight muscle atrophy was noted at the 
right thigh (mainly due to right knee pain); range of motion 
of the right knee was reduced and associated with pain and 
tenderness, and there was evidence of right knee crepitus; 
right knee ligaments were normal.  Clinical assessment was 
right hip pain and discomfort (and bothersome scarring), 
right buttock muscle strain, and degenerative arthritis.  

By a rating decision in January 1997, the RO increased the 
evaluation of the veteran's service-connected right knee 
disability from 10 to 20 percent, effective from the 
effective date of award of service connection therefor (also 
assigning him a temporary total rating for a period of 
convalescence under 38 C.F.R. § 4.30, from December 1996 
through January 1997).

On VA medical examination in February 1997, the veteran 
indicated that he was employed as an insurance salesman and 
that the work involved driving (which aggravated his right 
hip pain).  Reportedly, he experienced daily pain in the 
right hip and knee and had two separate lesions that opened 
at the lateral right thigh scar.  Disabilities and impairment 
associated with right lower extremity scarring, not subject 
to appellate review at this time, were diagnosed.

At a September 1997 RO hearing, the veteran testified that he 
experienced right knee instability, crepitus, and constant 
pain, increasing in severity when walking a distance of 2 
blocks or putting any strain on the knee; he noted that he 
was unable to perform activities such as jogging.  He 
indicated that he wore an elastic knee brace when performing 
physical activity such as playing golf.  He testified that he 
experienced right hip pain, increasing on prolonged driving 
and when engaging in physical activity, and discomfort when 
walking.  He indicated hat he did not receive regular medical 
treatment or take medication for right hip or right knee 
pain.  Reportedly, he was employed as an insurance salesman 
and the only time when he experienced employment-related 
limitations was when he had to drive.  

On medical examinations at Southern Oregon Orthopedics in 
February and March 1998, the veteran indicated that he 
experienced right buttock and groin pain, right knee pain, 
discomfort, crepitus, catching, and activity-induced 
swelling, noting that he was able to fully extend but not 
flex the right knee.  On examination in February 1998, 
patellofemoral chondrosis, extensor mechanism 
malalignment/lateral patellar compression syndrome, and 
traumatic medial compartment arthritis of the right knee were 
diagnosed.  On examination in March 1998, he walked with 
antalgic gait on the right, the range of motion of the right 
hip was reduced, and Patrick's test was 1+; there was muscle 
atrophy at the right calf and the right leg was 0.5 cm 
shorter than the left; X-ray study of the right pelvis and 
femur revealed traumatic arthritis of the hip, healed femoral 
fracture with varus angulation, and post surgical calcific 
deposit in the piriform fossa.  Traumatic arthritis, 
synovitis, and pain involving the right hip, and traumatic 
arthritis and synovitis involving the right knee were 
diagnosed.  

On VA orthopedic examination in March 1998, including a 
review of the claims file, the veteran indicated that he 
experienced right hip and knee pain, fatigue, and 
incoordination, occasional collapsing of the right knee, 
weakness of the entire right lower extremity, and right 
buttock numbness, noting that symptoms of pain and buttock 
numbness increased when he was driving longer than an hour or 
walking longer than 10 minutes.  He indicated that he 
experienced flare-ups of symptoms every 2 or 3 days 
(precipitated by increased activity), but noted that his 
treatment consisted of being careful when engaging in 
activities.  On examination, he walked with right hip and 
knee limp but the legs were equal in length; range of motion 
of the right hip was 0-130 degrees and was associated with 
pain; rotation and abduction were normal and there was no 
evidence of hip tenderness; there was no evidence of 
quadriceps muscle atrophy.  On examination of the right knee, 
the range of motion was 0-130 and was associated with pain; 
there was evidence of patellar pain and crepitus and medial 
joint line tenderness; the ligaments were intact.  Right hip 
degenerative arthritis and pain, right thigh pain, and 
chronic synovitis, degenerative arthritis, and patellar 
chondromalacia involving the right knee were diagnosed.  The 
examiner indicated that subjective complaints of pain 
corresponded with a symbolic loss of 30 percent of motion of 
the right hip and of the right knee, and suggested that an 
additional loss of 20 percent of motion resulted during 
flare-ups of pain.  

VA medical records from December 1996 to June 1998 reveal 
intermittent treatment associated with the veteran's right 
hip and right knee pain and discomfort.  On examination in 
May 1997, he indicated that he experienced functional 
impairment due to right knee symptomatology but noted that 
his ability to perform various activities (including playing 
basketball) improved when he was wearing a knee brace.  A 
June 1998 magnetic resonance imaging study of the right knee 
revealed degenerative joint disease, amputation of the free 
edge of the posterior horn of the medial meniscus, posterior 
cruciate ligament tear, and Baker's cyst.

By RO rating decision in January 1999, the evaluation of the 
veteran's service-connected residuals of right femur fracture 
with right buttock and right hip strain was increased from 10 
to 20 percent, but the 20 percent evaluation of the service-
connected right knee disability remained unchanged.  

Disability of the musculoskeletal system is primarily 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to pain, supported by adequate 
pathology, evidenced by visible behavior of a veteran 
undertaking motion; weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Factors considered in 
evaluating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy of disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to the rating of disabilities involving the 
substantiated presence of degenerative or traumatic 
arthritis, Diagnostic Code 5003 provides that arthritis will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Codes 5200 et seq.), and that limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. Diagnostic Code 5020 also provides that synovitis 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

Currently, the veteran's service-connected residuals of right 
distal femur fracture are evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5255, impairment of femur, and a 20 percent 
evaluation is assigned consistent with evidence of malunion 
of femur with moderate knee or hip disability.  If knee or 
hip disability is marked, a 30 percent rating will be 
assigned under the same Diagnostic Code.  

Based on the foregoing, the Board finds that a 30 percent 
rating for the veteran's residuals of right distal femur 
fracture is warranted under Diagnostic Code 5255, as the 
evidence demonstrates that the disability is productive of 
marked hip disability.  In particular, the evidence reveals 
that the veteran experiences pain and discomfort involving 
the right hip and buttock, significantly interfering with his 
ability to walk more than 10 minutes, drive longer than an 
hour, or performing strenuous activity in general; there is 
objective evidence of post fracture deformity with varus 
angulation, slight impairment of the range of motion, and 
some evidence (as discussed in detail above) suggesting a 
slight shortening of the right lower extremity. Numbness of 
residual scars also has been noted. Although he is not shown 
to receive regular medical treatment for the disability, the 
VA examiner indicated in March 1998 that his subjective 
complaints of pain and impairment are consistent with a 30 
percent loss of the range of motion; during flare-ups of 
pain, reportedly occurring 2 or 3 times a week, the range of 
motion appears to be impaired by an additional 20 percent (on 
examination in March 1998, the range of motion of the right 
hip was 0-130 degrees; normal range of motion of the hip is 
0-125; see 38 C.F.R. § 4.71, Plate II (1999)).  On 
consideration of both subjective complaints of pain and 
objective manifestations of the disability recorded on 
numerous medical examinations in the recent years, the Board 
is of the opinion that the severity of the service-connected 
residuals of right distal femur fracture are consistent with 
evidence of marked hip disability.  Diagnostic Code 5255.

Although the service-connected residuals of right distal 
femur fracture are shown to be associated with arthritis 
(confirmed by X-ray studies of record), a separate disability 
rating may not be assigned for right hip disability under 
codes 5003 and 5010, as the currently assigned 30 percent 
evaluation under code 5255 includes impairment of the range 
of motion and provides for disability rating based on the 
presence of arthritis.  See 38 C.F.R. § 4.14.

The clinical evidence of record, as discussed above, does not 
reveal the presence of ankylosis of the right hip, flail hip 
joint, or fracture of shaft or anatomical neck of the femur; 
an evaluation greater than 30 percent under Diagnostic Codes 
5250, 5254 and 5255, respectively, is therefore wholly 
inappropriate in this case.  

With regard to the veteran's service-connected right knee 
disability, it is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5020-5258 (synovitis and dislocated semilunar 
cartilage, respectively) and a maximum available rating of 20 
percent is assigned under Code 5258.  Under Diagnostic Code 
5257, impairment of a knee, a maximum 30 percent schedular 
rating is of application where the evidence demonstrates 
severe subluxation or lateral instability.

Based on the entire evidence of record, as discussed above, 
the Board finds that the evidence supports separate 10 and 20 
percent ratings for the veteran's service-connected right 
knee disability under Diagnostic Codes 5003 and 5258, 
respectively.  See Esteban, 6 Vet. App. 259; VA O.G.C. Prec. 
Op. No. 23-97 (July 1, 1997).  In particular, although his 
right knee symptomatology consists of incoordination, 
occasional collapsing of the knee, daily episodes of pain 
which increases on prolonged or strenuous physical activity, 
weakness, some muscle atrophy, and crepitus, the currently 
assigned 20 percent evaluation under Diagnostic Code 5258 
represent the maximum available rating under that Code; thus, 
application of 38 C.F.R. §§ 4.40, 4.45, and 4.59, as mandated 
by DeLuca, 8 Vet. App. at 206, does not provide a basis upon 
which an evaluation greater than 20 percent may be assigned 
under Code 5258.

An evaluation greater than 20 percent for the veteran's 
service-connected right knee disability is unwarranted under 
Diagnostic Code 5257, as the evidence does not demonstrate 
the presence of severe recurrent subluxation or lateral 
instability.  Although he clearly experiences functional 
impairment due to right knee symptomatology discussed in 
detail above, there is no evidence of impairment involving 
the ligaments; he does not receive regular medical treatment 
for the disability and his treatment consists of rest and 
caution on physical activity.  Most importantly, although the 
evidence reveals that the veteran experiences impairment due 
to symptoms of pain and discomfort distinctly attributable to 
the right knee disability, assignment of a rating greater 
than 20 percent under Diagnostic Code 5257 would, in this 
case, violate the antipiramiding provision of the 38 C.F.R. 
§ 4.14, as symptomatology involving the right lower extremity 
is clearly due to both the residuals of right distal femur 
fracture and the right knee disability.  Overall, on 
consideration of both subjective complaints of pain and 
objective evidence of record, the veteran's service-connected 
right knee disability amounts to no more than "moderate" 
knee impairment under Diagnostic Code 5257.

However, the Board is of the opinion that an additional 10 
percent rating is warranted for the veteran's service-
connected right knee disability under Diagnostic Code 5003, 
as arthritis involving the knee was shown by X-ray studies 
discussed above.  As indicated on VA orthopedic examination 
in March 1998, the range of motion of the right knee is 0 to 
130 degrees, showing slight impairment; the severity of 
impairment based on subjective complaints of pain were noted, 
in March 1998, to be productive of a 30 percent loss of the 
range of motion and, during flare-ups of pain, motion appears 
to be reduced by an additional 20 percent.  However, such 
impairment is noncompensable under Diagnostic Codes 5260 or 
5261.  See 38 C.F.R. § 4.71, Plate II.  

The clinical evidence of record, as discussed above, does not 
reveal the presence of malunion of the femur with marked knee 
disability, ankylosis of the knee, or malunion of the tibia 
and fibula with marked knee disability; an evaluation of the 
veteran's service-connected right knee disability under 
Diagnostic Codes 5255, 5256 or 5262, respectively, is 
therefore wholly inappropriate in this case.

Finally, the evidence of record does not reveal that the 
veteran's service-connected right knee or right femur 
disabilities cause him unusual or exceptional hardship such 
as to warrant application of 38 C.F.R. § 3.321(b)(1).  He has 
not received regular outpatient medical treatment for his 
disabilities, and is not shown to have required frequent 
periods of hospitalization due to service-connected 
disability (the Board notes that he underwent only one 
surgical procedure for the service-connected right knee 
disability in December 1996).  Although the entirety of the 
evidence indicates that he experiences functional impairment 
at work in that he experiences difficulty performing 
prolonged walking or standing, there is no indication that 
the right knee or right femur disabilities currently cause 
him exceptional hardship in an employment setting.  The 
rating of disabilities is based on average impairment of 
earning capacity in a civil occupation.  38 U.S.C.A. § 1155.  
In cases such as this, where there is no evidence of an 
unusual disability picture associated with the pertinent 
disabilities, application of 38 C.F.R. § 3.321(b)(1) in lieu 
of the regular rating criteria, is inappropriate.


ORDER

A 30 percent disability evaluation for residuals of right 
distal femur fracture is granted, subject to applicable law 
and regulations governing the payment of monetary awards.

Separate disability ratings of 10 and 20 percent are granted 
for the veteran's right knee disability, subject to 
applicable law and regulations governing the payment of 
monetary awards.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 

